COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-266-CV
  
  
DOMINIC 
A. DECRESCENTIS, JR.                                          APPELLANTS
AND 
CYNTHIA E. DECRESCENTIS
   
V.
   
METRO 
BASEMENTS AND WATERPROOFING                             APPELLEE
  
  
----------
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
October 29, 2004, we notified appellants that their brief had not been filed as 
required by rule 38.6(a).  See TEX. 
R. APP. P. 38.6(a).  We stated we 
would dismiss the appeal for want of prosecution unless appellants or any party 
desiring to continue this appeal filed with the court within ten days a response 
showing grounds for continuing the appeal.  We have not received any 
response.
        Because 
appellants' brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.
   
   
                                                                      
PER CURIAM
  
  
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
December 2, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.